ENGLAND, Justice
(concurring).
I concur with the majority in reversing the Industrial Relations Commission. Section 440.15(6)(f), Florida Statutes (1975), does not require an award of dual benefits in this case, as the Commission has ordered and respondents now contend. The “scheduled” benefit prescribed for a hernia operation, which guarantees an injured party an ample period of recovery from this particular operation, may be appropriate in conjunction with unscheduled permanent disability benefits,1 but it is incompatible with temporary disabilities benefits which are required to be paid during the employee’s “healing period”. See Corral v. McCrory Corp., 228 So.2d 900 (Fla.1969).
Opinion adhered to On Rehearing; OVERTON, C. J., BOYD, ENGLAND, SUNDBERG, HATCHETT and KARL, JJ., concur.
ADKINS, J., dissents.

. We do not reach this issue here because that case is not before us. But cf. Royal Palm Market v. Lutz, 126 So.2d 881 (Fla.1961), holding that permanent disability benefits may be awarded for different injuries arising from the performance of a hernia operation.